*603The medical affidavit submitted by the plaintiff constituted competent medical proof of the causal connection between the alleged negligence of the defendant Berry and the death of Santo Scotto. Accordingly, the Supreme Court, Kings County, did not improvidently exercise its discretion in granting the plaintiffs motion to amend the complaint by adding a cause of action sounding in wrongful death (see, Douglas v New York City Tr. Auth., 91 AD2d 1057; cf., Ortiz v Bono, 101 AD2d 812). Mangano, J. P., Thompson, Sullivan and Harwood, JJ., concur.